MEMORANDUM **
California state prisoner Phillip J. Seiler appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition, challenging the Governor of California’s decision to deny him parole. The state moved to dismiss the appeal for lack of jurisdiction, on the ground that Seiler has been released on parole. By order filed October 17, 2008, this court directed appellant to move for voluntary dismissal of the appeal or show cause why it should not be dismissed for lack of jurisdiction. To date, appellant has not responded.
Because Seiler has been released on parole, we lack jurisdiction to grant the relief requested. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (per curiam) (noting that an appeal is moot “when, by virtue of an intervening event, a court of appeals cannot grant any effectual relief whatever in favor of the appellant”) (internal quotation marks and citation omitted). Accordingly, we dismiss this appeal as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.